AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November I, I 987)
                                          V.

                       Raul Pantaleon-Ramos                                             Case Number: 2:19-mj-10615

                                                                                        Federal Defenders
                                                                                        Defendant's Attorney


REGISTRATION NO. 88872298

THE DEFENDANT:
 IZI pleaded guilty to count( s) ___      _______________________
                                 1 of Complaint            ........::_



 0 was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                 Count Number(s)
8: 1325(a)(2)                           Eluding Examination and Inspection (Misdemeanor)                                  1

 D The defendant has been found not guilty on count( s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •      TIME SERVED                              6._                 .(                     days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS Oru)ERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                ,,                             Monda , Se tember 9, 2019
                                          ·· ·__ f ILED                        Date of Imposition of Sentence


Received                    '.'.""']        I        SEP    9 2019
              DUSM
                                                                                ONDRABLE RUTH BmMUDEZ MONTENEGRO
                                          CLl::Ht<. US DIS l HIC1 COUHT          ITED STATES MAGISTRATE JUDGE
                                       SOUTHERN D I S T ~ CALIFORNIA
                                       BY                            'JEPUTY



Clerk's Office Copy                                                                                                                 2: 19-mj-10615
